Judgments reversed upon the law and the facts and new trial granted, costs to abide the event. In our opinion, the court improperly charged the jury with reference to the effect of the signal *863light upon the drivers of the cars in question. According to the charge, the effect of the signal light was made to depend upon the adoption of the light by the drivers of the cars, and the jury might have found that the defendant was not negligent even though he entered the intersection in the face of a red light. It was conceded by the parties that the signal light was in operation. The question of the adoption of the light by the parties was not in the case. Furthermore, prejudicial error was committed at folio 691 in permitting testimony to the effect that the plaintiff Joseph Sindlinger stated he had been in previous accidents. The court is also of the opinion that the verdicts are against the weight of the evidence. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.